Title: To Thomas Jefferson from Francis Hopkinson, 23 October 1788
From: Hopkinson, Francis
To: Jefferson, Thomas



My Dear Sir
Philada. Octr. 23d. 1788

I received Mr. Pissott’s Proposals for printing English authors and agreeably to your desire immediately offer’d them to Dr. Franklin, a few Days ago. I call’d just now for his answer. He told me a Gentleman going to France would call upon him Tomorrow for Letters and that he should write to you on the Subject but he did not tell me whether he would engage for his Grandson or not. There is a Scotchman here who carries on publishing and Bookselling in a large way, a Mr. Dobson. He has reprinted several English Books, and I believe is connected with some House in Scotland for he seems to have a substantial Capital, and a large Stock. I will mention the Matter to him. It would probably be no Disadvantage to Mr. Pissott to have more than one Correspondent here. I will inform you further on this Matter in my next.
I had a Letter from you dated in May, desiring me to enquire after Mr. Tillier. He and his wife set off for France some time in the Summer. I wrote to you by them, and suppose you have seen them long before this. You informed me in that that you had sent me a Present of some Vinegar. I have kept a sharp look out for this Vinegar, but it is not yet come. It will be a great Regale and very acceptable to me. I thank you for it heartily. I hope it will not loose its way, but it is long coming.
Dr. Franklin has been very ill this summer. I thought we were about to lose him, but he is now quite well and hearty. Mr. Rittenhouse has also been in a very bad State of Health, but he is much better. I have also been very much indisposed. I have amused myself with composing six easy and simple Songs for the Harpsichord. Words and music all my own. The music is now engraving, when finish’d I will do myself the Pleasure of sending a Copy to Miss Jefferson. The best of them is that they are so easy that any Person who can play at all may perform them without much Trouble, and I have endeavour’d to make the melodies pleasing to the untutor’d Ear. My new method of quilling or rather tonguing the Harpsichord has had the Test of Time and answers perfectly well in every Respect. Both my Daughters play, one of them very well. The Harpsichord is forever in Exercise and yet my Tongues stand unimpaired, and my Harpsichord is always in Order, in that Respect.
I have a pretty large Collection of Museums, Magazines and Papers for you, waiting a good Opportunity. I sent you a pretty large Remittance by Mr. Tillier.
Adieu & believe me ever Your faithful & affectionate

F. Hopkinson


I enclose for your Amusement one of my late Vagaries.

